Citation Nr: 0828221	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-20 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of right shoulder injury.

2.  Entitlement to an evaluation in excess of 30 percent for 
asthma.

3.  Entitlement to an evaluation in excess of 20 percent for 
facet arthopathy of the lumbar spine.

4.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral arthrosis of the right knee.

5.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left hip.

6.  Entitlement to a compensable evaluation for left ear 
hearing loss.

7.  Entitlement to a compensable evaluation for Raynaud's 
syndrome.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for upper extremity 
neuropathy.

10.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety or an adjustment 
disorder.

11.  Entitlement to service connection for urinary frequency.

12.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for sinusitis.

13.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel






INTRODUCTION

The veteran served on active duty from July 1982 to August 
2002.  

This case come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Regional Office (RO) in Columbia, South Carolina.  By that 
rating action, the RO increased the evaluations assigned to 
the service-connected right shoulder disability, asthma, 
lumbar spine and right knee disabilities; 30, 20 and 10 
percent evaluations were assigned, respectively, effective 
July 18, 2005--date of receipt by the RO of the appellant's 
claim for increased evaluations for said disabilities.  The 
RO also continued the 10 percent and noncompensable 
evaluations assigned to service-connected left hip 
disability, left ear hearing loss, and Raynaud's syndrome, 
respectively.  The RO also denied service connection for 
sleep apnea, urinary frequency, upper extremity neuropathy, 
and adjustment disorder (claimed as anxiety), and denied 
reopening previously denied claims of entitlement to service 
connection for sinusitis and allergic rhinitis.  The veteran 
filed a timely appeal of these determinations to the Board.  

In January 2008, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veteran's Law Judge.  At the hearing, additional 
records were submitted accompanied by a waiver of RO 
consideration.  See, 38 C.F.R. § 20.1304 (2007).  In 
addition, the Board held the record open for an additional 30 
days in order that the veteran may have time to obtain 
additional evidence.  No further evidence, however, was 
submitted. 

During the January 2008 hearing, the veteran raised the issue 
of entitlement to a psychiatric disorder as secondary to 
service-connected residuals right shoulder injury, and left 
hip and low back disabilities.  Transcript (T.) at page 
(pg.19). 

The issues of entitlement to increased evaluations for the 
service-connected right shoulder and low back disabilities, 
and entitlement to service connection for sleep apnea, upper 
extremity neuropathy, and an acquired psychiatric disability, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
sinusitis and allergic rhinitis; the same month the veteran 
was notified of this decision and of his appellate rights, 
but did not appeal these determinations and the decisions 
became final.  

2.  Evidence added to the record since the September 2002 
rating decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claims of entitlement to service 
connection for sinusitis and allergic rhinitis.  

3.  The veteran currently is not shown to have urinary 
frequency, sinusitis and allergic rhinitis that are causally 
linked to an event or incident of his period of active 
service.

4.  The veteran's service-connected asthma has not been shown 
to be productive of FEV-1 of 40-55 percent predicted, or FEV-
1/FVC of 40-55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  

5.  The service-connected right knee disability is not shown 
to be manifested by limitation of motion of 30 degrees 
flexion or 15 degrees extension, instability, subluxation or 
incoordination, or x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  

6.  The veteran's service-connected left hip disability is 
not productive of flexion of the thigh that is limited to 45 
degrees. 

7.  The VA audiometric test results obtained in September 
2005 and December 2006 show that the veteran had level I 
hearing in the left ear.  

8.  The veteran's service-connected Raynaud's syndrome is not 
productive of characteristic attacks occurring one to three 
times per week.
CONCLUSIONS OF LAW

1.  Subsequent to the final September 2002 RO decision, new 
and material evidence has been received to reopen the claims 
of service connection for sinusitis and allergic rhinitis.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).  

2.  Urinary frequency, sinusitis and allergic rhinitis was 
incurred in or aggravated during military service.  
38 U.S.C.A. §§ 1110, 1131, (West 2002); 
38 C.F.R. §§ 3.303 (2007).  

3.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected asthma have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6602 
(2007).  

4.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2007).  

5.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected left hip 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5250-5252 (2007).  

6.  The criteria for the assignment of a compensable 
evaluation for the service-connected left ear hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85, Diagnostic Code 6100 
(2007).  

7.  The criteria for the assignment of a compensable 
evaluation for Raynaud's syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002);38 C.F.R. §§ 3.321, 4.2, 
4.7, 4.10, 4.104, Diagnostic Code 7117 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
the information and evidence VA will seek to provide, and the 
information and evidence the claimant is expected to provide.  

     Duty to Notify

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  VA 
has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The rule is 
effective November 9, 2000, with exceptions, to include the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the 
provisions of the rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

Here, the RO, in letters, dated in July and September 2005 
and March 2006, provided the veteran with the notice required 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), including 
new and material evidence required to reopen previously 
denied claims, and including notice that a disability rating 
and effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir. 2007).  The veteran was also generally notified of 
the types of evidence VA would assist him in obtaining and 
informed that he should send information or evidence relevant 
to the claims to VA.  In addition, the RO provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding the claims, and also 
informed the veteran of the cumulative evidence previously 
provided to VA, or obtained by VA on his behalf.  

Here, the Board notes that, for the veteran's increased-
compensation claims, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, to include competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41- 42.  

In this case, the July 2005 RO letter did not meet all of the 
foregoing requirements described in Vasquez-Flores.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), however, 
the United States Court of Appeals for the Federal Circuit 
held that, where VA can show that the error did not affect 
the essential fairness of the adjudication, VCAA notice 
errors would not require reversal.  To demonstrate this, VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating:  (1) that any defect was cured by 
actual knowledge on the part of the claimant, see Vazquez-
Flores v. Peake, 22 Vet. App.  at 48 ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 45.  

In this case, the Board finds that the notice defect in this 
case did not affect the essential fairness of the 
adjudication.  In this regard, the Board notes that the July 
2005 RO letter specifically informed the veteran that he 
should submit evidence showing that his service-connected 
disabilities had increased in severity and proceeded to 
suggest documents and records that would tend to demonstrate 
this worsening.  The veteran was also afforded a Statement of 
the Case dated in May 2006 that set forth the criteria for 
functional impairment, to include the effects of the 
disability upon the person's ordinary activity, and set forth 
what was required for a higher evaluation for the veteran's 
service-connected disabilities.  In addition, during the 
January 2008 hearing before the undersigned, the veteran 
testified in detail regarding the severity of his service-
connected disabilities and the effect that they had on his 
daily life. 

Here, the Board notes that VA provided full VCAA notice with 
respect to the veteran's increase rating claims after the 
initial decision in this case.  While the notice provided was 
not given prior to the first RO adjudication of the claims, 
the notice was provided by the RO prior to the certification 
of the veteran's case to the Board.  The Board also finds 
that the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and observes that the veteran and his representative have had 
time to consider the content of the notice and respond with 
any additional evidence or information relevant to the 
claims.  Based on the above, the Board concludes that any 
defect in the timing of the VCAA notice is harmless error.  
See generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

     


Duty to Assist

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical treatment records, VA examination reports, 
the veteran's testimony before the Board, and written 
statements submitted by the veteran and his representative in 
support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  New and Material Evidence Claims

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  For the purpose of determining whether 
a case should be reopened, the credibility of the evidence 
added to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Here, by a September 2002 rating action, the RO denied 
service connection for rhinitis and sinusitis.  In making 
their determination, the RO concluded that the medical 
evidence of record was devoid of any evidence demonstrating 
that the veteran currently had rhinitis or sinusitis.  The 
veteran was informed of the RO's decision that same month.  
As the veteran did not appeal the September 2002 rating 
determination, it became final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2007).t he evidence submitted 
after September 2002 consists of VA and private medical 
treatment records, VA examination reports, buddy statements, 
prepared by the appellant's fellow servicemen, and statements 
and testimony of the veteran and his representative in 
support of the claims.  

Evidence added to record includes private medical reports, 
dated and received by VA in January and November 2005, 
respectively, that contain a diagnosis of allergic rhinitis 
and chronic sinusitis that "is more likely than not related 
to his sinusitis while on active duty, and is a continuation 
of the same."  The Board finds that the above-reference 
private medical evidence, when considered by itself or in 
conjunction with the evidence previously of record, relates 
to an unestablished fact necessary to substantiate the 
veteran's claims for service connection for rhinitis and 
sinusitis, namely, medical evidence showing that the veteran 
had been diagnosed with allergic rhinitis and sinusitis that 
had its onset during military service.  (See, private medical 
reports, dated in and received by the RO in January and 
November 2005, respectively).  The Board also finds that this 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the September 2002 RO decision and, 
when considered with previous evidence of record, relates to 
unestablished facts necessary to substantiate the veteran's 
claims for service connection for rhinitis and sinusitis and 
raises a reasonable possibility of substantiating said 
claims.  

Having determined that new and material evidence has been 
added to the record, the veteran's application to reopen the 
claims of service connection for sinusitis and allergic 
rhinitis is granted.  


III.  Service Connection Claims. 

	Laws and Regulations 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

	Factual Background 

Service medical records pertinently reflect that he was seen 
on multiple occasions for complaints of sinus infections and 
congest.  In November 1993, he was diagnosed with possible 
sinusitis.  On other occasions, he was diagnosed with 
rhinitis, sinus congestion sinusitis x1 day with history of 
sinus infection, upper respiratory infection rule out 
sinusitis, sinusitis, and upper respiratory infections.  In a 
March 2002 Report of Medical Examination, the veteran was 
noted to have had sinus infections every spring and fall.  
Sinusitis and rhinitis, however, were not indicated among the 
veteran's disabilities.  It was reported that x-rays of the 
chest were normal with no active pulmonary disease. 

The above-reference service medical records do not indicate 
any sort of urinary difficulties in service

After service, the veteran was afforded a VA examination 
dated in June 2002 in connection with his claims.  The 
veteran reported a history of sinus infections in the spring 
and fall.  The examiner noted that these have never been 
radiologically confirmed.  They were indicated to last 
approximately 10 days.  At the time of the examination, the 
veteran had no symptoms except for asthmatic cough.  A 
computed tomography scan of the nose and sinuses, performed 
just prior to the examination, was completely normal.  The 
impression was possible remote sinusitis never radiologically 
confirmed; no evidence of acute or chronic nose or sinus 
disease at this time.   

Another VA examination, also dated in June 2002, was obtained 
primarily in connection with joint conditions and 
hypertension.  This examiner examined the veteran and 
indicated that his lungs had clear vesticular breath sounds, 
no crepitation or rhonchi.  The veteran was diagnosed with 
chronic sinusitis.  The examiner, however, indicated that the 
veteran's claims file had not been reviewed in connection 
with the examination, and the Board notes that the veteran's 
sinuses were not examined.  

The veteran also submitted treatment records from the 
veteran's personal physicians.  A January 2003 note stated 
that, "[a]lthough no CT was performed, there is adequate 
documentation to support the diagnosis of Chronic clinical 
sinusitis; as evidenced by too numerous to count 
presentations throughout the medical records, treated by 
antibiotic  and decongestive therapy.  Dependent on location 
and facilities assignment, CT may not have been available, 
nor indicated if all symptoms support the diagnosis of 
clinical sinusitis."  With respect to allergic rhinitis, 
this physician also stated "review of medical records show 
well-documented history of allergic rhinitis, treated by 
daily antihistamine and nasal steroid therapy (not seasonal).  
Also evidenced at most recent June 2002 visit.  There is 
definite, well-documented history of both chronic clinical 
sinusitis and allergic rhinitis."

Other medical treatment records show post-service diagnoses 
of allergic rhinitis and sinusitis.  In a private treatment 
report, received by VA in November 2005, the veteran's 
physician indicated that the veteran "has a past history of 
chronic sinusitis, seasonal rhinitis and asthma; all which 
were diagnosed while on active duty...[his] chronic sinusitis 
is more likely than not related to his sinusitis while on 
active duty."  

In order to determine whether the veteran has chronic 
sinusitis and allergic rhinitis and if so, whether these 
conditions are related to his active duty service, the 
veteran was afforded an additional VA examination in June 
2006.  A review of said report shows that the examiner had 
reviewed the veteran's claims file in connection with the 
examination and report.  The examiner noted that the veteran 
had been last treated for sinusitis with an antibiotic two 
weeks prior to the examination.  This was done without 
radiological confirmation.  The veteran was noted to be 
coughing at the time of the examination.  The examiner stated 
that the veteran had never received treatment from an ear 
nose and throat physician and that his last computed 
tomography scan at retirement [from military service] was 
normal.  The examiner noted that the veteran had been 
prescribed medication.  A physical examination of the 
veteran's nose was normal except that the internal nasal 
mucosa was noted to have been extremely dry and showed 
changes probably from nasal steroid usage and his current 
upper respiratory infection.  The veteran was diagnosed with 
current resolving viral upper respiratory infection; no 
current evidence of acute or chronic nose or sinus disease.
 
Finally, the Board notes that neither the VA examinations nor 
the veteran's post-service treatment records indicate that 
the veteran has been diagnosed with any disability related to 
urinary frequency.

After a review of the above-referenced evidence of record, 
the Board finds that the veteran's claims of service 
connection for urinary frequency, sinusitis and allergic 
rhinitis must be denied.  In reaching the foregoing 
determination, the preponderance of the medical evidence 
indicates that the veteran does not currently have current 
chronic sinusitis or allergic rhinitis.  While the veteran 
has had recurrent sinus or viral infections--seasonally in 
the spring and fall---diagnosed with chronic sinuses or 
rhinitis when examined by VA in June 2002 and June 2006.  In 
fact, the June 2006 VA examiner specifically concluded that 
there was no current evidence of acute or chronic nose or 
sinus disease.  The medical evidence in the veteran's claims 
file also does not indicate that the veteran has been 
diagnosed with a condition manifested by urinary frequency.  
Without competent evidence that the veteran currently has 
rhinitis, sinuses or a disability manifested by urinary 
frequency, service connection for such conditions cannot be 
sustained.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board that the veteran's private physician concluded that 
the veteran had sinusitis and allergic rhinitis and that they 
are related to his military service.  (See, report, prepared 
by M. K., PA-C, received by VA in November 2005).  A review 
of said report  Board indicates that the veteran's medical 
records were not reviewed in connection with the above-
referenced opinion.  And with respect to the January 2003 
opinion, the physician indicated that the veteran's 
disabilities had not been radiologically confirmed.  In this 
case, the opinion of the June 2006 VA examiner is most 
persuasive given the medical history in this case.  See 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir.1999) (unpublished decision), cert. denied 120 
S.Ct. 1251 (2000) (it is not error for the Board to value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).  See also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this case, the preponderance of the evidence is against 
the veteran's claims of service connection for urinary 
frequency, sinusitis and allergic rhinitis.  

IV.  Increased Evaluation Claims

     Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2007).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Where an increase in the level of a service-connected 
disability is at issue, as it is in the veteran's case, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In this regard, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  
	
       Orthopedic Concerns

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Where a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Ratings Schedule, the diagnosed condition will be evaluated 
by analogy to closely-related diseases or injuries in which 
not only the functions affected, but the anatomical 
localizations and symptomatology, are closely analogous.  38 
C.F.R. § 4.20.  



1.  Asthma

In this case, the veteran's service-connected asthma is 
currently evaluated as 30 percent disabling under Diagnostic 
Code 6602.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2007). 

Under this code, a 30 percent evaluation is warranted where 
the condition is manifested by FEV-1 of 56-70 percent 
predicted, or; FEV- 1/FVC of 56-70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent requires FEV-1 of 
40-55 percent predicted, or; FEV-1/FVC of 40-55 percent, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is assigned for FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  Id.

The medical evidence in this case consists primarily of two 
VA examination reports, dated in August 2005 and October 2006 
.  Upon examination, the veteran was noted to have clear 
auscultation with course breath sounds bilaterally.  
Pulmonary testing revealed FEV1 measured in liters predicted 
of 4.31, actual of 3.72, and percent predicted of 86.4.  
FEV1/FVC was 77 percent.  

The veteran was also examined by VA in October 2006.  The 
veteran reported that he as asthmatic attacks rarely as they 
are being prevented by the use of albuterol inhaler used 
twice daily.  The veteran was also noted to use other 
medication, including Advair Diskus and Nasacort.  Pulmonary 
function testing revealed FEV1 measured in liters of 
predicted 4.11, actual 3.46, percent predicted 83.3, and 
FEV1.FVC of 82 predicted and 75 actual.  The veteran was 
diagnosed with reactive airway disease/asthma, with good 
control.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 30 percent is not warranted for the veteran's 
asthma.  In order to warrant a higher evaluation under 
Diagnostic Code 6602, the veteran's condition must have been 
found to be productive of FEV-1 of 40-55 percent predicted, 
or; FEV-1/FVC of 40-55 percent, or at least monthly visits to 
a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  This is not shown by 
the medical evidence in this case.

2.  Right Knee

The veteran's right knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5257.  Unde 
Diagnostic Code 5257, impairment of the knee, to include 
recurrent subluxation or lateral instability will be 
evaluated as 10 percent disabling if the disorder is found to 
be slight.  A 20 percent evaluation is awarded for a moderate 
disability.  And a maximum 30 percent evaluation is awarded 
if the disability is found to be severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007). 

The veteran's right knee condition could also be evaluated 
under Diagnostic Codes 5260 and 5261 that relate to 
limitation of motion of the leg.  Under these codes, the 
disability can be rated anywhere from noncompensable to 50 
percent disabling, depending on the degree of limitation of 
flexion or extension.  

Under Diagnostic Code 5260, the condition will be evaluated 
as noncompensable if flexion is limited to 60 degrees.  A 10 
percent evaluation is warranted where flexion is limited to 
45 degrees.  A 20 percent evaluation is warranted where 
flexion is limited to 30 degrees.  And the highest 30 percent 
evaluation is warranted where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007). 

Under Diagnostic Code 5261, the condition will be evaluated 
as noncompensable if extension is limited to 5 degrees.  A 10 
percent evaluation is warranted where extension is limited to 
10 degrees.  A 20 percent evaluation is warranted where 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted where extension is limited to 20 degrees.  A 40 
percent evaluation is warranted where extension is limited to 
30 degrees.  And a maximum 50 percent evaluation is warranted 
where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007). 
Finally, under Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints involved 
(DC 5200 etc).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, the arthritis is to 
be rated based on x-ray findings, as follows:  a 10 percent 
evaluation is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A maximum 20 percent evaluation is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 or 
DC 5259 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating. A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998).

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).

The medical evidence in this case consists primarily of two 
VA examination reports, dated in August 2005 and October 
2006.  
The August 2005 examiner indicated that starting in the 1980s 
he began noticing pain in that knee with running and jumping.  
The veteran denied injections, surgery, physical therapy or 
assistive devices.  He uses over-the-counter medication for 
relief.  The veteran reported intermittent pain, especially 
when he climbs or descends stairs, approximately three times 
per week, lasting 30 minutes to an hour.  The veteran denied 
stiffness, swelling, heat, instability, or locking.  Upon 
examination of the right knee, flexion was 0 to 120 degrees 
with pain from 80 to 120 degrees.  Extension was zero degrees 
to midline without pain.  The examiner stated that range of 
motion was not additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use.  
Crepitus was noted.  The knee was noted to be stable without 
anterior posterior drawer sign, Lachman's, varus or valgus 
stressors, and was negative for McMurray's sign.  Tenderness 
was noted medially at the joint line.  The veteran was 
diagnosed with right knee changes consistent with 
degenerative joint disease of the knee.  

The veteran was again examined by VA in October 2006.  The 
veteran reported difficulty with the right knee beginning in 
approximately 1983.  No specific injury was recalled.  The 
veteran reported symptoms of pain in the right knee with 
running or stairs.  Upon examination of the right knee, it 
was noted to have been stable with no McMurray's sign.  There 
was crepitus with flexion and extension.  Range of motion of 
the right knee was flexion to 10 degrees and extension of 0 
degrees. Lachman, anterior and posterior drawer testing and 
varus valgus stressing were all negative.  The veteran was 
diagnosed with patellofemoral syndrome, right knee.

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent is not warranted for the veteran's right 
knee disability.  In reaching the foregoing determination, 
under Diagnostic Codes 5260 and 5261, limitation of motion of 
30 degrees flexion and 15 degrees extension must be present 
to warrant a higher evaluation.  The veteran was indicated to 
have flexion between 110 and 120 degrees, and at least to 80 
degrees pain free.  Extension was indicated to be to zero 
degrees.

In addition, while degenerative changes were noted, the 
veteran's knee was found to have no evidence of joint laxity 
or instability, warranting no higher evaluation under 
Diagnostic Code 5257.  

Finally, no x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, was indicated in order to 
warrant an increased evaluation under Diagnostic Code 5003.  
 
Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, while there were complaints of pain, as noted above, 
the record reflects nearly full range of motion.  In 
addition, VA examiners specifically concluded that range of 
motion of the right knee was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive testing.  The Board therefore holds that a higher 
evaluation in consideration of DeLuca and applicable VA code 
provisions is not warranted.  See also 38 C.F.R. § 4.7.  

3.  Left Hip

The service-connected left hip disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5252.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2007).

Normal ranges of motion of the hip are from hip flexion from 
0 degrees to 125 degrees, and hip abduction from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5252 provides ratings based on limitation of 
flexion of the thigh.  A 10 percent disability rating is for 
flexion of the thigh that is limited to 45 degrees; a 20 
percent rating is for flexion of the thigh that is limited to 
30 degrees; a 30 percent rating is for flexion of the thigh 
that is limited to 20 degrees; and a 40 percent rating is for 
flexion of the thigh that is limited to 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5252 (2007). 

Diagnostic Code 5251 provides a 10 percent disability rating 
for limitation of extension of the thigh that is limited to 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2007). 

And Diagnostic Code 5250 provides for rating the hip on the 
basis of ankylosis.  Favorable ankylosis of the hip in 
flexion at an angle between 20 degrees and 40 degrees and 
slight adduction or abduction is to be rated 60 percent 
disabling; intermediate ankylosis of the hip is to be rated 
70 percent disabling; and extremely unfavorable ankylosis, 
with the foot not reaching ground, crutches necessitated, is 
to be rated 90 percent disabling, and is entitled to special 
monthly compensation.  38 C.F.R. § 4.71a, Diagnostic Code 
5250 (2007). 

In addition, under Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints involved 
(DC 5200 etc).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, the arthritis is to 
be rated based on x-ray findings, as follows:  a 10 percent 
evaluation is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A maximum 20 percent evaluation is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007). 

The medical evidence in this case consists primarily of two 
VA examination reports, dated in August 2005 and October 
2006.  

The August 2005 examiner indicated that the veteran reported 
noticing his left hip problems after he jumped from a tank in 
1990.  Pain has continued from that time on.  The veteran 
also noticed stiffness and a popping sensation in the hip. 
The veteran denied surgery, injections, physical therapy or 
assistive devices.   He takes over-the-counter Motrin as 
needed for flare-ups.  The veteran denied constant pain, 
stiffness, swelling, heat, redness, instability, and locking.  
Aggravating factors were noted to be running, and sitting or 
standing more than an hour.  He described having daily 
moderately severe flare-ups left hip pain that lasted one to 
two hours.  Upon examination of the let hip, extension and 
flexion were to 20 and 110 degrees, respectively.  Abduction 
and internal rotation were to 40 degrees, extension was to 45 
degrees, and adduction was to 20 degrees with pain in the 
last ten degrees.  The left hip was negative for point 
tenderness, swelling, or deformity.  The examiner stated that 
range of motion was not additionally limited by pain, 
fatigue, weakness or lack of endurance following repetitive 
use.  The veteran was diagnosed with degenerative joint 
disease of the left hip.

When evaluated by VA in October 2006, the veteran reported 
that he began having left hip pain approximately two years 
previously, which occasionally tingling in the left leg with 
sitting.  He denied having any surgery or injections.  In 
addition, occasionally, the veteran was indicated to have had 
pain with certain movements of the left hip, such as crossing 
his leg.  Upon examination of the left hip, there was no 
evidence of any credits.  Pain with movement of the hip in 
internal rotation and external rotation was noted.  Range of 
motion of the let hip included flexion to 90 degrees, 
extension to 20 degrees, internal and external rotation to 45 
and 70 degrees, respectively.  The examiner also stated that 
range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
testing.  The veteran was diagnosed with degenerative joint 
disease, left hip.  

Based on the foregoing, an evaluation in excess of 10 percent 
for the veteran's left hip is not warranted.  In reaching the 
foregoing determination, the Board notes that a higher 
evaluation under Diagnostic Code 5252 would require flexion 
of the thigh limited to 30 degrees, and in this case, the 
veteran has greater flexion.  This was not demonstrated in 
this case, as the veteran had greater flexion of the left 
hip.  In addition, a higher evaluation is not warranted under 
Diagnostic Code 5251, as ten percent is the maximum 
evaluation under that code.  In addition, there is no 
evidence that the veteran's left hip is productive of 
ankylosis under Diagnostic Code 5250.  Finally, no x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, was indicated in order to warrant an increased 
evaluation under Diagnostic Code 5003.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, while there were complaints of pain, as noted above, 
the record reflects nearly full range of motion.  In 
addition, and as noted by the VA examiners, range of motion 
of the left hip was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
testing.  The Board therefore holds that a higher evaluation 
in consideration of DeLuca and applicable VA code provisions 
is not warranted.  See also 38 C.F.R. § 4.7.  

4.  Left Ear Hearing Loss 

The veteran's left ear hearing loss is currently rated as 
noncompensable under Diagnostic Code 6100 of the Rating 
Schedule.  

Under the above-referenced Diagnostic Code, defective hearing 
evaluations range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second (hertz).  To evaluate the degree of 
disability for service-connected hearing loss, the rating 
schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

In addition, if impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the non service-connected  ear will generally be 
assigned a Roman Numeral I.  38 C.F.R. § 4.85(f).

The medical evidence in this case consists of two 
audiological evaluations dated in September 2005 and December 
2006.  These examinations revealed maximum pure tone 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10-15
15
20
20
35

Speech audiometry was indicated to be too unreliable to score 
on both examinations.  

The mechanical application of the rating schedule to the 
examinations of record shows that the veteran had level I 
hearing in the left ear for the two examinations of record.  

Under 38 C.F.R. § 4.85, these evaluations warrant a 
noncompensable rating for the veteran's left ear hearing 
loss.  38 C.F.R. § 4.85; Diagnostic Code 6100.  In light of 
the foregoing, entitlement to a higher evaluation for the 
veteran's left ear hearing loss is not warranted.  

5.  Raynaud's Syndrome

The veteran's Raynaud's Syndrome is currently evaluated as 
noncompensable under Diagnostic Code 7117.  Under this code, 
Raynaud's syndrome is evaluated as 10 percent disabling with 
characteristic attacks occurring one to three times per week.  
A 20 percent evaluation is warranted where there are 
characteristic attacks occurring four to six times per week.  
A 40 percent evaluation is warranted where there are 
characteristic attacks occurring at least daily.  A 60 
percent evaluation is warranted with two or more digital 
ulcers and a history of characteristic attacks.  And an 
evaluation of 100 percent disabling is warranted with two or 
more digital ulcers plus autoamputation of one or more digits 
and a history of characteristic attacks.  38 C.F.R. § 4.104, 
Diagnostic Code 7117 (2007). 

For purposes of Diagnostic Code 7117, characteristic attacks 
consist of sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesias, and precipitated by exposure to cold 
or by emotional upsets.  These evaluations are for the 
disease as a whole, regardless of the number of extremities 
involved or whether the nose or ears are involved.  Note, 
Diagnostic Code 7117. 

The medical evidence in this case consists primarily of a VA 
examination report, dated in August 2005.

The August 2005 examiner indicated that the veteran had been 
diagnosed with Raynaud's syndrome in the 1980s.  The veteran 
reported that during cold weather, even to temperatures only 
as cool as 40 degrees, his hands and feet become very cold, 
turn white, and become stiff and painful.  The veteran 
indicated that these symptoms last the duration of the cold 
exposure.  He stated that he warmed his hands in order to 
alleviate the cold.  He related that he wore boots and 
gloves, even in very mild temperatures.  The veteran denied 
any blistering of his fingers or toes, and he denied any 
breakdown of skin except that he has some splitting of the 
cuticles around his fingernails.  Upon examination, the 
veteran was noted to have warm dry hands and feet.  No 
discoloration was noted and there were no ulcerations of the 
fingers or toes.  The veteran was diagnosed with Raynaud's 
syndrome. 

Based on the foregoing, a higher evaluation for the veteran's 
service-connected Raynaud's syndrome is not warranted.  In 
order to warrant a higher evaluation under Diagnostic Code 
7117, characteristic attacks must have been shown by the 
medical evidence to occur one to three times per week.  
Characteristic attacks consist of sequential color changes of 
the digits of one or more extremities lasting minutes to 
hours, sometimes with pain and paresthesias, and precipitated 
by exposure to cold or by emotional upsets.  While the 
veteran indicated heightened sensitivity to cold, the medical 
evidence does not indicate symptoms of characteristic attacks 
as noted above.  A compensable evaluation for this condition 
is therefore not warranted.

V.  Extraschedular Consideration

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the 
disabilities, so as to warrant referral to the RO for 
consideration of an assignment of higher evaluations on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the service-connected disabilities 
have resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluations) for any 
period since service connection was established, that there 
is no showing that the veteran's disabilities have 
necessitated frequent periods of hospitalization, or that the 
disabilities have otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for sinusitis is denied.  

Service connection for allergic rhinitis is denied.

Service connection for urinary frequency is denied.

An evaluation in excess of 30 percent for asthma is denied.

An evaluation in excess of 10 percent for patellofemoral 
arthrosis of the right knee is denied.

An evaluation in excess of10 percent for arthritis of the 
left hip is denied.

A compensable evaluation for left ear hearing loss is denied.

A compensable evaluation for Raynaud's syndrome is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the claims for increased evaluation for service-
connected right shoulder and low back disabilities, and 
entitlement to service connection for sleep apnea, upper 
extremity neuropathy, and an acquired psychiatric disability, 
must be remanded for further action.  

With respect to the veteran's right shoulder and lumbar spine 
disabilities, the Board notes that the veteran, in testimony 
before the Board, indicated that said disabilities had 
worsened since he was last examined by VA in December 2006.  
As the veteran has reported that his conditions have 
worsened, the Board concludes that these matters must be 
remanded for the veteran to undergo a contemporaneous and 
thorough VA examination of the right shoulder and low back.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  In order 
to properly evaluate the current severity of his conditions, 
the Board finds that a remand for another VA orthopedic VA 
examination is in order.

Next, with respect to the veteran's claim for an acquired 
psychiatric disorder, to include anxiety, the Board notes 
that the veteran, in his January 2008 testimony before the 
Board, identified medical evidence that is relevant to his 
claim that has not been associated with the veteran's claims 
file.  Specifically, the veteran indicated that he had been 
seen for his anxiety for over a year by a private physician, 
Dr. Rao, in 2005 and 2006.  He also indicated that he had 
been prescribed medication for this condition.  These records 
have not been associated with the veteran's claims file.

With respect to the veteran's claim for upper extremity 
neuropathy, the Board observes that the veteran testified 
that he has numbness and tingling in his right shoulder.  The 
medical evidence does not address whether the veteran has a 
separate disability, to include neuropathy of the upper 
extremities, or whether the numbness that the veteran reports 
may be a symptoms of his service-connected right shoulder 
disability.  In this regard, the Board finds that a VA 
examination is warranted to address this question. 

Finally, the Board notes that the veteran has been diagnosed 
with sleep apnea.  The veteran testified that he was 
diagnosed with this condition in 2004, only two years after 
his discharge from service.  In addition, the veteran's 
spouse indicated that for years the veteran would stop 
breathing in his sleep.  The veteran also submitted buddy 
statements from fellow servicemen indicating that the veteran 
would get excessively drowsy and irritable during the day, 
and would also get headaches and have trouble concentrating.  
The veteran was also noted to occasionally fall asleep on the 
job, and snore heavily in service.  The Board also notes that 
the veteran has been service-connected for asthma.  The 
veteran, however, has not been afforded a VA examination in 
connection with this claim.  Upon remand, therefore, the 
Board finds that a VA examination is warranted in order to 
determine whether the veteran's diagnosed sleep apnea had its 
onset in service.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the veteran's claims 
file, that have treated him since service 
for his claimed disabilities.  This 
should specifically include medical and 
treatment records from the veteran's 
private physician, Dr. Rao, dated since 
2005.  The aid of the veteran in securing 
these records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the current severity of the 
service-connected back disability.  The 
claims folder must be made available to 
the examiner(s) for review in conjunction 
with the examination(s), and the 
examiner(s) should acknowledge such 
review in the examination report.  

(a) The examiner should identify and 
express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion 
and the presence or absence of muscle 
spasm, guarding or localized 
tenderness, and their effect upon gait 
and spinal contour) of the veteran's 
back disability.  The examiner should 
conduct all indicated tests and 
studies, to include X-rays and range 
of motion studies expressed in degrees 
and in relation to normal range of 
motion.  

(b) In rendering this opinion, the 
examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the back.  To the extent 
possible, the examiner should express 
any functional loss in terms of 
additional degrees of limited motion.  
The examiner should also specifically 
address whether there is muscle spasm 
on extreme forward bending; loss of 
lateral spine motion, unilateral, in a 
standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; or 
abnormal mobility on forced motion.  
And the examiner should express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use 
or during flare-ups.  If this is not 
feasible, the examiner should so 
state.  

(c) If possible, the examiner should 
state whether the back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

(d) With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to 
include reflex changes, characteristic 
pain, and muscle spasm, and express an 
opinion as to their severity.  Any 
peripheral nerve or nerves involved, 
resulting from the service-connected 
back disorder should be identified and 
described.  And any functional 
impairment of the extremities due to 
the disc disease should be identified.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the nature, extent, frequency 
and severity of the veteran's right 
shoulder disability.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
conduct all indicated tests and studies, 
to include X-rays and range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  In 
rendering this opinion, the examiner 
should render an opinion regarding:

(a)   whether the veteran is right or 
left hand dominant,

(b)	whether the veteran's right shoulder 
condition is productive of favorable 
ankylosis of the scapulohumeral 
articulation (abduction is possible to 
60 degrees and the individual can 
reach his or her mouth and head), 
intermediate ankylosis (between 
favorable and unfavorable), or 
unfavorable ankylosis (abduction is 
limited to 25 degrees from the side), 

(c)	whether the veteran has limitation 
of motion of the arm at the shoulder 
level, midway between the side and 
shoulder level, or to 25 degrees from 
side,  

(d)	whether the veteran has malunion of 
the humerus with moderate deformity, 
malunion of the humerus with marked 
deformity, recurrent dislocation of 
the humerus at the scapulohumeral 
joint with infrequent episodes and 
guarding of movement only at shoulder 
level, recurrent dislocation of the 
humerus at the scapulohumeral joint 
with frequent episodes and guarding of 
all arm movements, fibrous union of 
the humerus, nonunion (false flail 
joint) of the humerus, or loss of head 
(or flail joint), 

(e)	whether the veteran has malunion of 
the clavicle or scapula or nonunion of 
the clavicle or scapula without loose 
movement, dislocation of the clavicle 
or scapula, or nonunion of the 
clavicle or scapula with loose 
movement,

(f)	whether the veteran has any pain, 
weakened movement, excess 
fatigability, and incoordination 
present in the right shoulder.  To the 
extent possible, the examiner should 
express any functional loss in terms 
of additional degrees of limited 
motion.  And the examiner should 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

4.  The veteran should be afforded an 
appropriate VA examination to determine 
whether the veteran has an acquired 
psychiatric disability that had its onset 
in service or within one year of service, 
or was caused or aggravated by the 
veteran's service-connected conditions.  
All necessary special studies or tests 
should be accomplished.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
acquired psychiatric disability found to 
be present.  If the examiner diagnoses 
the veteran as having an acquired 
psychiatric disability, the examiner 
should offer an opinion as to whether 
this condition had its onset in service 
or within one year of his active service.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination in order to 
determine the nature and etiology of any 
upper extremity neuropathy found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted. 

The physician is requested to offer an 
opinion as to whether the veteran has a 
separate disability manifested by upper 
extremity neuropathy, and if so, whether 
this disability had its onset in service 
or is secondary to a service-connected 
disability, to include the veteran's 
right shoulder disability.  If the 
examiner confirms symptoms, but no 
separate disability of upper extremity 
neuropathy, the examiner should offer an 
opinion regarding whether the symptoms 
noted are caused by a service-connected 
disability, to include the veteran's 
right shoulder disability.  The examiner 
should provide a complete rationale for 
all conclusions reached.  If this matter 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.

6.  The veteran should be afforded an 
appropriate VA examination to determine 
whether the veteran has sleep apnea and 
if so, whether this disability had its 
onset in service.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of sleep 
apnea found to be present.  If the 
examiner diagnoses the veteran as having 
sleep apnea, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) that the veteran's 
disability had its onset in service.  

In rendering the above-requested 
conclusion, the examiner should comment 
on the veteran's medical records, to 
include a diagnosis of sleep apnea within 
two years of discharge, and the testimony 
and statements of the veteran, the 
veteran's wife, and fellow servicemen, 
indicating possible symptoms associated 
with sleep apnea in service.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  

7.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must again review the veteran's claims.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board takes this opportunity, however, to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of his increased evaluation and 
service connection claims.  38 C.F.R. § 3.655 (2007).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


